Name: Commission Regulation (EEC) No 3497/84 of 13 December 1984 fixing additional amounts for egg products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 12 . 84 Official Journal of the European Communities No L 327/37 COMMISSION REGULATION (EEC) No 3497/84 of 13 December 1984 fixing additional amounts for egg products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Regulation (EEC) No 3643 /81 (2), and in particular Article 8 (4) thereof, Whereas if, for a given product, the free-at-frontier offer price (hereinafter called the 'offer price') falls below the sluice-gate price , the levy applicable to that product must be increased by an additional amount equal to the difference between the sluice-gate price and the offer price determined in accordance with Article 1 of Commission Regulation No 163/67/EEC of 26 June 1967 on fixing the additional amount for imports of poultry-farming products from third coun ­ tries (  '), as last amended by Regulation (EEC) No 1527/73 (4) ; Whereas the offer price must be determined for all imports from all third countries ; whereas, however, if exports from one or more third countries are effected at abnormally low prices , lower than prices ruling for other third countries, a second offer price must be determined for exports from these other countries ; Whereas, pursuant to Article 1 of Regulation (EEC) No 990/69 (*), the levies on imports of eggs not in shell and egg yolks originating in and coming from Austria are not increased by an additional amount ; Whereas the regular review of the information serving as a basis for the determination of average offer prices for the products listed in Article 1 ( 1 ) (b) of Regulation (EEC) No 2771 /75 indicates that additional amounts corresponding to the figures shown in the Annex hereto should be fixed for the imports specified in that Annex ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 The additional amounts provided for in Article 8 of Regulation (EEC) No 277 1 /75 shall be as set out in the Annex hereto for the products listed in Article 1 ( 1 ) of that Regulation which appear in the said Annex . Article 2 This Regulation shall enter into force on 14 December 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 December 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 282, 1 . 11 . 1975 , p. 49 . 2) OJ No L 364, 19 . 12 . 1.981 , p. 1 . (') OJ No 129 , 28 . 6 . 1967, p. 2577/67 . (4) OJ No L 154, 9 . 6 . 1973 , p. 1 . 0 OJ No L 130, 31 . 5 . 1969, p. 4 . No L 327/38 Official Journal of the European Communities 14 . 12. 84 ANNEX Additional amounts applicable to certain products listed in Article 1 ( 1 ) (b) of Regulation (EEC) No 2771 /75 (ECU/100 kg) CCT heading No Description Additional amount Imports affected 04.05 Birds ' eggs and egg yolks , fresh , dried or otherwise preserved, sweetened or not : B. Eggs , not in shell ; egg yolks : I. Suitable for human consumption : a ) Eggs , not in shell : 1 . Dried 2 . Other 120,00 40,00 Origin : Bulgaria or Yugoslavia Origin : Czechoslovakia , the German Democratic Republic (') or Norway (') With the exception of the German internal trade pursuant to the Protocol on German internal trade and connected problems .